UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11616 THE STUDENT LOAN CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1427135 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 750 Washington Blvd. Stamford, Connecticut (Zip Code) (Address of principal executive offices) (203) 975-6320 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x On November 1, 2010 there were 20,000,000 shares of The Student Loan Corporation’s common stock outstanding. Form 10-Q TABLE OF CONTENTS Part I Consolidated Financial Information Page Item 1 - Consolidated Financial Statements Consolidated Statements of Operations (Unaudited) for the Three and Nine Months Ended September 30, 2010 and 2009 2 Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements (Unaudited) 6 – 30 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 – 53 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 54 Item 4 - Controls and Procedures 54 Part II Other Information Item 1 - Legal Proceedings 55 – 56 Item 1A- Risk Factors 57 – 63 Item 6 - Exhibits 63 Signature 64 Exhibit Index 65– 66 1 PART ICONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements THE STUDENT LOAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share and per share amounts) (Unaudited) Three months ended Nine months ended September 30, September 30, NET INTEREST INCOME Interest income $ Interest expense ) Net interest income Provision for loan losses ) Net interest income after provision for loan losses OTHER (LOSS) INCOME Gains on loans sold Fair value write down of loans held for sale ) Fee and other (loss) income ) Total other (loss) income ) ) OPERATING EXPENSES Salaries and employee benefits Write-off of funding commitment fee paid to principal stockholder – – Other expenses Total operating expenses (Loss) income before income taxes ) ) (Benefit) provision for income taxes ) ) NET (LOSS) INCOME $ ) $ $ ) $ DIVIDENDS DECLARED AND PAID $ BASIC AND DILUTED (LOSS) EARNINGS PER COMMON SHARE $ ) $ $ ) $ (based on 20,000,000 average shares outstanding) DIVIDENDS DECLARED AND PAID PER COMMON SHARE $ See accompanying Notes to the unaudited Consolidated Financial Statements. 2 THE STUDENT LOAN CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share amounts) September 30, December 31, (Unaudited) ASSETS Federally insured student loans $ – $ Private education loans Deferred origination and premium costs Allowance for loan losses ) ) Student loans, net Loans held for sale Cash Deferred income tax asset – Residual interests in securitized loans – Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Short-term borrowings, payable to principal stockholder $ $ Short-term secured borrowings, payable to the Department of Education – Long-term borrowings, payable to principal stockholder Long-term secured borrowings Deferred income tax liability – Other liabilities Total liabilities Stockholders’ Equity Common stock, $0.01 par value; authorized 50,000,000 shares; 20,000,000 shares issued and outstanding Additional paid-in capital Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The table below presents the carrying amounts of certain assets and liabilities of The Student Loan Corporation’s (the Company) consolidated variable interest entities (VIEs) which are included in the Consolidated Balance Sheet above.The assets in the table below include only those assets that can be used to settle obligations of the consolidated VIEs.The liabilities in the table below include third party liabilities of consolidated VIEs only, and exclude intercompany balances that eliminate in consolidation.The liabilities also exclude amounts for which creditors have recourse to the general credit of the Company. CONSOLIDATED VIEs September 30, (Unaudited) ASSETS Private education loans $ Deferred origination and premium costs Allowance for loan losses ) Loans held for sale Other assets(1) LIABILITIES Long-term secured borrowings $ Other liabilities Amount primarily represents restricted cash and cash equivalents of $1.2 billion and accrued interest receivable of $0.9 billion See accompanying Notes to the unaudited Consolidated Financial Statements. 3 THE STUDENT LOAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Nine Months Ended September 30, COMMON STOCK AND ADDITIONAL PAID-IN CAPITAL Balance, beginning of period $ $ Capital contributions and other changes Balance, end of period $ $ RETAINED EARNINGS Balance, beginning of period $ $ Cumulative effect of adoption of accounting standards on January 1, 2010, net of taxes of $218.4 million ) – Net (loss) income ) Common dividends declared, $1.05 and $2.13 per common share for the nine months ended September 30, 2010and 2009, respectively ) ) Balance, end of period $ $ TOTAL STOCKHOLDERS’ EQUITY $ $ See accompanying Notes to the unaudited Consolidated Financial Statements. 4 THE STUDENT LOAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization of equipment and computer software Amortization of deferred loan origination and purchase costs Provision for loan losses Deferred tax provision ) ) Other changes in loans held for sale including loan origination and purchase costs ) ) Change in accrued interest receivable ) ) Proceeds from loans sold Gains on loans sold ) ) Fair value write down of loans held for sale Accreted interest on residual interests – ) Gain on residual interest valuation – ) Loss on servicing asset valuation – Cash received on residual interests in trading securitized assets – Change in other assets Change in other liabilities ) ) Other non-cash charges Net cash provided by (used in) operating activities $ $ ) Cash flows from investing activities: Change in loans $ $ ) Change in loan origination and purchase costs ) Proceeds from loans sold and securitized – Change in restricted cash and cash equivalents ) ) Capital expenditures on equipment and computer software ) ) Net cash provided by (used in) investing activities $ $ ) Cash flows from financing activities: Net change in borrowings payable to principal stockholder with original maturities of three months or less $ ) $ ) Proceeds from other short-term borrowings Repayments of other short-term borrowings ) ) Proceeds from long-term borrowings Repayments of long-term borrowings ) ) Dividends paid to stockholders ) ) Net cash (used in) provided by financing activities $ ) $ Net (decrease) increase in cash $ ) $ 60 Cash – beginning of period Cash – end of period $ $ Supplemental disclosure: Cash paid for: Interest $ $ Income taxes, net $ $ See accompanying Notes to the unaudited Consolidated Financial Statements. 5 THE STUDENT LOAN CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) September 30, 2010 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES New Developments On September 17, 2010, The Student Loan Corporation (the Company) entered into an Agreement and Plan of Merger (Merger Agreement) between the Company and a wholly-owned subsidiary of Discover Bank (Discover) (a wholly-owned subsidiary of Discover Financial Services), for Discover to acquire the Company’s private student loan business.Under the terms of the Merger Agreement, each share of the Company’s common stock issued and outstanding immediately prior to the effective time of the merger will be converted into the right to receive $30.00 in cash.Separately, on that same day, the Company entered into Asset Purchase Agreements, under which the Company expects to sell certain of its residual interests in securitization trusts, ownership interest in its special purpose subsidiaries, and other related loan assets to SLM Corporation (Sallie Mae) and Citibank, N.A. (CBNA) (Asset Purchase Agreements). Each of the Merger Agreement, and the Asset Purchase Agreements between the Company and Sallie Mae and CBNA is conditioned on the successful closing of the others. In addition, the closing of the transactions contemplated by these agreements is subject to the satisfaction or waiver of customary closing conditions (including, among others, shareholder approval for the Merger Agreement and the Asset Purchase Agreement with Sallie Mae). The merger is also conditioned upon repayment of the Company’s borrowings with CBNA and termination of the Company’s Amended and Restated Omnibus Credit Agreement, entered into on January 29, 2010 (Amended and Restated Omnibus Credit Agreement) with CBNA. In connection with these transactions, a definitive proxy statement was filed with the U.S. Securities and Exchange Commission (SEC) on November 1, 2010. Refer to Note 2 for a further discussion of the Asset Purchase Agreements. Background The accompanying unaudited Consolidated Financial Statements of the Company, a Delaware corporation, include the accounts of the Company and its wholly owned subsidiaries, SLC Student Loan Receivables I, Inc, SLC Conduit I LLC and its consolidated securitization trusts that are Variable Interest Entities (VIEs) and for which the Company is the primary beneficiary.SLC Student Loan Receivables I, Inc. is a special-purpose entity formed in 2001 for the purpose of acquiring student loans originated or acquired by the Company and transferring such loans to, and depositing such loans in, securitization trusts. SLC Conduit I LLC is a limited liability company formed in 2009 for the purpose of acquiring Federal Family Education Loan (FFEL) Program loans originated or acquired by the Company and issuing funding notes to theU.S. Department of Education (the Department) sponsored student loan-backed commercial paper conduit, Straight-A Funding, LLC (the Conduit).All intercompany balances and transactions have been eliminated. The Company, which has a trust agreement to originate loans through CBNA, is an originator, manager and servicer of private education loans.In addition, the Company owns and services a portfolio of loans made in accordance with federally sponsored guaranteed student loan programs.CBNA owns 80% of the Company’s outstanding common stock and is an indirect wholly owned subsidiary of Citigroup Inc. (Citigroup). 6 Interim Financial Information In the opinion of management, all adjustments, consisting of normal, recurring accruals, necessary to state fairly the Company’s financial position and results of operations in conformity with U.S. generally accepted accounting principles (GAAP) have been reflected.The results for the three and nine months ended September 30, 2010 may not be indicative of the results for the full year ending December 31, 2010.Certain financial information that is normally included in annual financial statements prepared in accordance with GAAP, but is not required for interim reporting purposes, has been condensed or omitted.The accompanying unaudited Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related Notes included in the Company’s 2009 Annual Report on Form 10-K and the Company’s Form 10-Q for the quarter ended June 30, 2010. Basis of Presentation The Company’s accounting policies are in conformity with GAAP. The Company’s operations are a single segment for financial reporting purposes, as the Company’s operations consist only of originating, managing and servicing student loans. Certain amounts in the prior period’s financial statements have been reclassified to conform to the current period’s presentation. Such reclassification had no effect on the Consolidated Balance Sheet and Consolidated Statements of Operations as previously reported. Use of Estimates The preparation of the Consolidated Financial Statements in conformity with GAAP requires the Company to make estimates based on assumptions about current and future economic and market conditions (including, but not limited to, credit risk, market liquidity and interest rates) which affect reported amounts and related disclosures in the Company’s financial statements. Although current estimates reflect existing conditions and expected trends, as appropriate, it is reasonably possible that actual conditions in the future could differ from those estimates.Such differences could have a material adverse effect on the Company’s results of operations and financial position. Among other effects, such changes could result in credit losses in excess of established reserves in the Allowance for loan losses and changes in the carrying value of the Company’s loans held for sale to adjust the carrying value to the lower of cost or fair value. Revenue Recognition Revenues, which include net interest income, fees and gains on loans sold, if any, are recognized as they are earned.Interest income includes special allowance payments (SAP) from and excess interest payments to the federal government as prescribed under the Higher Education Act of 1965, as amended (the Higher Education Act), and is net of amortization of premiums and origination costs. The Company accounts for premiums and origination costs in accordance with Accounting Standards Codification (ASC) 310-20. Deferred premiums and origination costs on the Company’s loan portfolio are amortized using the interest method and recognized as yield adjustments to net interest income. 7 Loans The Company has a portfolio of student loans originated under the FFEL Program authorized by the Department under the Higher Education Act which are insured by guaranty agencies (guarantors). The Company recognizes student loan interest income as it is earned.SAP from and excess interest payments to the federal government, if any, are recognized as yield adjustments to interest income. The Company also has a portfolio of private education loans primarily consisting of CitiAssist® loans.Some of those loans are insured against loss by private insurers or covered under other risk-sharing agreements with creditworthy schools.Other loans, including many higher risk loans, are neither insured nor covered under risk-sharing agreements.The Company is exposed to 100% of loss on such loans. Effective January 1, 2008, the Company elected to stop insuring new CitiAssist loan originations. Pursuant to the Asset Purchase Agreement described above and in more detail in Note 2, the Company intends to sell certain of its FFEL Program and private education loans to Sallie Mae and CBNA.In accordance with this, at September 30, 2010 these loans are classified as Loans held for sale. Allowance for Loan Losses The Company’s allowance for loan losses provides a reserve for estimated probable credit losses incurred in its FFEL Program and private education loan portfolios. Losses that are probable and estimable are expensed currently which increases the provision for loan losses.Actual losses are charged against the reserve as they occur, and subsequent recoveries are credited back to the reserve. For FFEL Program loans, the Company divides the portfolio into pools with similar risk characteristics based on loan program type and loan status (in-school, grace, forbearance, repayment, and delinquency). For private education loans, the pools are divided based on loan program type, school type, loan status, underwriting criteria and insurance coverage. The allowance for each of these portfolios is based upon a migration analysis which utilizes historical delinquency and credit loss experience, generally developed using six months of historical data, applied to the current aging of the portfolio. Credit loss experience is based on net credit losses, after incorporating the impact of credit risk insurance coverage obtained from third parties on certain loans and any risk-sharing agreements with certain schools. The Company evaluates the output of the migration analysis and may make adjustments based on its consideration of current trends and conditions, including, among other things, lending and collection policy changes, regulatory changes and general economic conditions affecting borrowers, private insurers, risk sharers, and higher education institution clients. Counterparty exposures are assessed on a quarterly basis by evaluating payment performance trends, available financial performance, internal and external credit ratings, and news events.If the Company believes that it is probable that any one of the counterparties will be unable to meet its contractual obligations, additional reserves are recorded to reflect such event. The Company ceases to accrue interest income on a student loan when one of the following events occurs: (1) a FFEL Program loan loses its guarantee, (2) an insured private education loan reaches 150 days of delinquency or (3) an uninsured private education loan reaches 90 days of delinquency.Accrual of interest is resumed if the loan guarantee is reinstated or when principal and interest become current again.Interest received on non-accruing loans is recorded directly into interest income. The Company immediately writes off the loan balance corresponding to the unguaranteed portion of FFEL Program loans at the end of the month in which the loan is at least 270 days delinquent and the uninsured portion of private education loans at the end of the month in which the loan is at least 120 days delinquent.The Company also writes off the loan balances for loans in which the guarantee claim is not received for FFEL Program and private education loans after 450 days and 240 days of delinquency, respectively. When loans or portions of loans are written off, the Company reduces interest income by the amounts of accrued, uncollected interest and unamortized deferred premiums and origination costs. The Company’s FFEL Program and private education loans contain terms that allow the borrower to postpone payments while in school or to postpone or reduce payments if they meet certain income or financial hardship criteria.The Company continues to accrue interest income on such loans.This accrued interest increases the borrowers’ unpaid balance. 8 Transfer of Student Loans Whole Loan Sales The Company accounts for its whole loan sales in accordance with the provisions of ASC 860-10-40. In order for a transfer of financial assets to be considered a sale, the assets transferred by the Company must have been isolated from the seller, even in bankruptcy or other receivership, and the purchaser must have the right to pledge or exchange the assets transferred. In addition, the sale accounting rules of ASC 860-10-40-5 requires the Company to relinquish effective control over the loans sold as of the sale date. Loans Securitized Prior to January 1, 2010, the Company used two distinct methods of accounting for its securitizations.Certain of the Company’s securitizations met the qualifications of ASC 860-10-40-5 to be accounted for as a sale.The qualifications were that the assets transferred were legally isolated from the Company, even in the event of a bankruptcy; that the holders of the beneficial interests were not constrained from pledging or exchanging their interests; and that the transferor did not maintain effective control over the transferred assets.The Company used a two-step structure with a qualifying special purpose entity (QSPE) to obtain legal isolation.For the Company’s securitizations which were accounted for as a sale, referred to as off-balance sheet securitizations, the transferred assets were removed from the consolidated balance sheet and a gain or loss was recognized.The Company’s securitizations that failed to meet the accounting requirements for a sale in accordance with ASC 860-10-40-5, referred to as on-balance sheet securitizations, were accounted for as secured borrowings and the transferred assets were consolidated in the Company’s financial statements. As a result of changes in accounting standards effective January 1, 2010, the Company consolidated all of its former QSPE’s. In addition, all of the Company’s future securitization transactions are likely to be accounted for as secured borrowings and consolidated in the Company’s financial statements. For additional information, see Accounting Changes below. The Company’s on-balance sheet securitization transactions are collateralized by certain of its student loans, which are recorded in Federally insured student loans, Private education loans and Loans held for sale and by accrued interest on the student loans and restricted cash and cash equivalents, which are recorded in Other assets on the Consolidated Balance Sheets. Historically, the Company retained interests in off-balance sheet securitization trusts in the form of residual interests, servicing assets, and retained notes.All of the Company’s retained interests were recorded at fair value in accordance with GAAP.Unrealized gains and losses on retained interests were reported in Fee and other income. Accreted interest on residual interests was reported in Interest income.The Company estimated the fair value of the residual interests and servicing assets using an income approach which determined the present value of expected future cash flows using modeling techniques that incorporated management’s best estimates of key assumptions, including prepayment speeds, credit losses, borrower benefits and discount rates. The Company receives cash from the trusts for servicing fee revenues, residual interest distributions and payments of principal and interest on retained notes. For additional information on the Company’s securitization activities see Note 9. 9 Loans Financed through Department of Education Programs The Company has funded certain of its FFEL Program loans through the Conduit.The funding received from the Conduit is accounted for as secured borrowings.These borrowings are recorded in long-term secured borrowings and the student loans pledged as collateral are recorded in Loans held for sale at September 30, 2010 and Federally insured student loans at December 31, 2009 on the Company’s Consolidated Balance Sheets.See Note 6 for additional information regarding the Conduit. The Company also obtains debt financing through the Department’s Loan Participation Purchase Program (the Participation Program).The borrowings through the Participation Program are collateralized by FFEL Program Stafford and PLUS loans which are recorded in Loans held for sale on the Company’s Consolidated Balance Sheets.Loans funded under the Participation Program are sold to the Department pursuant to the Department’s Loan Purchase Commitment Program (the Purchase Program).Additional information pertaining to the Company’s borrowings through the Participation Program can be found in Note 6. Loans Held for Sale Loans held for sale are loans that the Company intends to include in sale transactions, including loans that the Company intends to sell pursuant to the Asset Purchase Agreements described above as well as loans that the Company originates in anticipation of sale under the Purchase Program.Management continually assesses its future loan sale plans and may transfer loans or record loans directly into the held for sale portfolio to meet the Company’s anticipated near term sale requirements.In accordance with the guidance in ASC 310-10-35-49, these loans are recorded at the lower of cost, consisting of principal and deferred costs, or fair value evaluated on an aggregate basis. At September 30, 2010, loans held for sale were primarily composed of loans that the Company expects to sell to Sallie Mae and CBNA pursuant to the Asset Purchase Agreements, which provide for a purchase price that is lower than the carrying value of the loans. During 2009, loans held for sale were primarily composed of loans to be sold to the Department under the Purchase Program, which provides for a purchase price that is higher than the carrying value of the loans.During the quarter ended September 30, 2009, the cost of certain loans held for sale, which could not be sold under the Purchase Program, exceeded fair value.Accordingly, the Company recorded lower of cost or fair value write downs on these loans held for sale of $2.2 million for both the three and nine months ended September 30, 2009 and the loans were transferred from loans held for sale back into the operating loan portfolio during the period. Changes in the Company’s loans held for sale are presented in the table below: Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands) Balance at beginning of period $ Originations and purchases Transfers into loans held for sale – – Transfers back into the operating loan portfolio ) Loan sales ) Fair value write down of loans held for sale ) Other (1) Balance at end of period $ Amounts include, among other things, borrower principal payments and loan cancellations. 10 Restricted Cash and Cash Equivalents Restricted cash and cash equivalents represents amounts related to the Company’s secured borrowings. This cash must be used to make payments related to the secured borrowings and is classified as a component of Other assets. Amounts on deposit in these accounts represent reserve accounts or are the result of timing differences between when principal and interest is collected on the trust assets and when principal and interest is paid on trust liabilities. Derivatives The Company currently has one cross-currency swap and one interest rate swap.The cross-currency swap is intended to manage the Company’s exposure to foreign currency exchange rate fluctuations related to its Euro denominated secured borrowing.The Company’s interest rate swap is intended to economically hedge the Company’s exposure resulting from fluctuations between prime and London Interbank Offered Rate (LIBOR) related to certain of its secured borrowings collateralized by private education loans. The Company historically had derivative financial instruments including interest rate swaps and floor options which were intended to economically hedge the interest rate risk inherent in its residual interests and servicing assets in off-balance sheet securitizations.The Company closed out of these positions during the fourth quarter of 2009 in anticipation of changes in accounting standards effective January 1, 2010, which resulted in the consolidation of the Company’s previously unconsolidated securitizations and the elimination of the related retained interests.The Company’s derivative instruments do not qualify for hedge accounting under ASC 815 and are carried at fair value in Other assets and Other liabilities with changes in fair value recorded currently in Fee and other income. Internally Developed Software Certain direct costs associated with the development of internal use software are capitalized. The Company capitalizes development costs for internal use software in accordance with the provisions of ASC 350-40.These costs are included in Other assets and are amortized by the straight-line method over the service period, not to exceed ten years.Capitalization of development costs starts after the preliminary project stage is completed and ends when the project is substantially complete and ready for its intended use. Capitalized internally developed software costs are periodically reviewed for impairment.Capitalized costs of projects deemed to be obsolete or abandoned are written off as operating expenses. Accounting Changes Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements In February 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-09, Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements. This ASU clarifies that an entity that is an SEC filer is required to evaluate subsequent events through the date that the financial statements are issued. However, an entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated.This ASU was effective beginning with the first quarter of 2010. Additional Disclosures Regarding Fair Value Measurements In January 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements.This ASU requires disclosing the amounts of significant transfers in and out of Level 1 and 2 of the fair value hierarchy and describing the reasons for the transfers. The disclosures are effective for reporting periods beginning after December 15, 2009. The Company adopted ASU 2010-06 as of January 1, 2010.Additionally, disclosures of the gross purchases, sales, issuances and settlements activity in Level 3 of the fair value measurement hierarchy will be required for fiscal years beginning after December 15, 2010. 11 Elimination of QSPEs and Changes in the Consolidation Model for Variable Interest Entities In June 2009, the FASB issued Statement of Financial Accounting Standards(SFAS) No. 166, Accounting for Transfers of Financial Assets, an amendment of FASB Statement No. 140 (SFAS 166, now incorporated into ASC Topic 860) and SFAS No. 167, Amendments to FASB Interpretation No. 46(R) (SFAS 167, now incorporated into ASC Topic 810). The Company adopted both standards on January 1, 2010 and has elected to apply both standards prospectively. Accordingly, prior periods have not been restated. SFAS 166 eliminated QSPEs. SFAS 167 details three key changes to the consolidation model. First, former QSPEs are now included in the scope of SFAS 167. In addition, the FASB has changed the method of analyzing which party to a VIE should consolidate the VIE (known as the primary beneficiary) to a qualitative determination of which party to the VIE has “power” combined with potentially significant benefits or losses, instead of the previous quantitative risks and rewards model. The party that has “power” has the ability to direct the activities of the VIE that most significantly impact the VIE’s economic performance. Finally, the new standard requires that the primary beneficiary analysis be re-evaluated whenever circumstances change. The previous rules required reconsideration of the primary beneficiary only when specified reconsideration events occurred. Based on the qualitative analysis performed, the Company determined that it is the primary beneficiary of all of its previously off-balance sheet securitizations because the Company was determined to be the variable interest holder with the power to most significantly influence the economic performance of the trusts.In addition, through its residual interest, the Company was determined to have the obligation to absorb losses and the right to receive benefits of the VIE that could potentially be significant to the VIE.This resulted in the consolidation of all of the Company’s previously off-balance sheet securitizations on January 1, 2010.The Company consolidated all of the former QSPEs by initially measuring the assets and liabilities of the former QSPEs at their carrying values (the amounts at which the assets and liabilities would have been carried in the Consolidated Financial Statements if the Company had always consolidated these former QSPEs). The consolidation of the Company’s previously unconsolidated securitization trusts on January 1, 2010 had the following impact on the Company’s Consolidated Balance Sheet: January 1, (Dollars in thousands) Assets: Federally insured student loans $ Private education loans Deferred origination and premium costs Allowance for loan losses ) Student loans, net Residual interest in securitized loans ) Other assets Total Assets $ Liabilities and Stockholders’ Equity: Long-term secured borrowings $ Deferred income taxes ) Other liabilities Total Liabilities Retained earnings ) Total Liabilities and Stockholders' Equity $ 12 2. SIGNIFICANT TRANSACTIONS Pursuant to the Asset Purchase Agreements described above, the Company intends to sell certain of its residual interests in securitization trusts, ownership interest in its special purpose subsidiaries, and other related loan assets to Sallie Mae and CBNA.The Company has determined that the transactions constitute a sale of loans and extinguishment of debt and, accordingly, will account for these components of the transactions in accordance with the guidance in ASC 310-10-35-49 and ASC 405-20-40-1, respectively. As a result of executing the Asset Purchase Agreements the Company transferred the loans it expects to sell to Sallie Mae and CBNA into Loans held for sale during the third quarter of 2010.ASC 310-10-35-49 requires that the loans transferred into held for sale be carried at the lower of cost, consisting of principal and deferred costs, or fair value.Based on the terms of the Asset Purchase Agreements, the loans were determined to have a fair value that was lower than their carrying value.Accordingly, the Company recorded lower of cost or fair value write downs on these loans of $900.8 million.The estimated fair values of these loans have been determined by the Company by allocating the net proceeds under each asset purchase agreement to the related assets and liabilities by first estimating the fair values of the assets and liabilities for which observable markets exist, such as those for the secured borrowings included in the transactions, and allocating the remaining proceeds to the loans.The fair values of the secured borrowings included in the transactions were determined by discounting cash flows using certain assumptions including, among other things, maturity and discount rates. Upon closing of the transactions contemplated by the Asset Purchase Agreements, which is expected to occur during the fourth quarter of 2010, the Company expects to record a pre-tax gain of approximately $507 million primarily related to extinguishment of the secured borrowings transferred to Sallie Mae and CBNA. The pre-tax gain will be recognized in accordance with ASC 405-20-40-1, which specifies that a liability has been extinguished when i) the debtor pays the creditor and is relieved of its obligation for the liability or ii) the debtor is legally released from being the primary obligor under the liability, either judicially or by the creditor. The expected gain relates primarily to the difference between the fair value and the carrying value of the Company’s secured borrowings collateralized by FFEL Program loans. These borrowings generally have interest rates that are lower than prevailing interest rates and, as a result, the fair value of these borrowings is less than carrying value. The actual impairment charge and gain to be recorded upon closing of the transactions could differ materially from these estimates based on various factors, including changes in economic conditions which affect the fair value of the assets and liabilities included in the transactions, failure to satisfy closing conditions, additional costs incurred in connection with these transactions, and changes in the composition, and amounts of the net assets sold. 13 3. FUTURE APPLICATIONS OF ACCOUNTING STANDARDS Credit Quality and Allowance for Credit Losses Disclosures In July 2010, the FASB issued ASU No. 2010-20, Disclosures about Credit Quality of Financing Receivables and Allowance for Credit Losses. The ASU requires a greater level of disaggregated information about the allowance for credit losses and the credit quality of financing receivables. The period-end balance disclosure requirements for loans and the allowance for loans losses will be effective for reporting periods ending on or after December 15, 2010, while disclosures for activity during a reporting period that occurs in the loan and allowance for loan losses accounts will be effective for reporting periods beginning on or after December 15, 2010. Potential Amendments to Current Accounting Standards The FASB is currently working on amendments to existing accounting standards governing financial instruments. Upon completion of the standards, the Company will need to reevaluate its accounting and disclosures. The FASB is proposing sweeping changes to the classification and measurement of financial instruments, hedging and impairment guidance. This project will have a significant impact to the Company. However, due to ongoing deliberations of the standard-setters, the Company is currently unable to determine the effect of future amendments or proposals at this time. 4. STUDENT LOANS The Company’s portfolio of student loans consists primarily of loans originated under government guaranteed loan programs, principally the FFEL Program, and private education loans, primarily CitiAssist loans.Pursuant to the Asset Purchase Agreements described in Notes 1 and 2 above, at September 30, 2010 the majority of these loans are classified as Loans held for sale. The Company’s loans are summarized by program type as follows: September 30, December 31, (Dollars in thousands) Federal Stafford Loans $
